By the Court.

There can be no sentence upon this verdict. The assault and battery are out of the case, and no abortion is alleged to have followed the taking of the potion; and if an abortion had been alleged and proved to have ensued, the averment that the woman was quick with child at the time is a necessary part of the indictment, (a)

Judgment arrested.


 [An attempt to procure abortion, even when the pregnant woman is not quick with child, is a misdemeanor at the common law. — 3 Chitty, Crim. Law, 798, — 1 Russell on Crimes, 2d. Eng. ed. 553. —And it is made felony by recent English statutes when the woman is quick with child, and highly penal in other cases. — 43 Geo. 3, c 58.— See 1,2,1 Geo. 4, c. 31, § 13 — 10 Geo.4, c. 34, § 16.—Ed.]